COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Michael Francis Palma v. Harris County Appraisal Review
                            Board

Appellate case number:      01-18-00506-CV

Trial court case number:    2018-17668

Trial court:                157th District Court of Harris County

        The Clerk of this Court’s June 26, 2018 notice requested that the district clerk file
the indigent clerk’s record. Then, after the district clerk’s July 23, 2018 original clerk’s
record on indigence contained several documents, but not the appellant’s affidavit of
indigence, the Clerk of this Court’s July 26, 2018 notice requested that the district clerk
file a supplemental indigent clerk’s record to include that document. On August 8, 2018,
the district clerk filed a supplemental clerk’s record containing the pro se appellant Michael
Francis Palma’s affidavit of indigence, filed on March 16, 2018, but neither indigent clerk’s
record contained any objection or trial court’s order overruling appellant’s indigence claim.
The court reporter’s August 9, 2018 info sheet stated that there was no reporter’s record
and the original clerk’s record was filed on August 13, 2018.

        Rule of Appellate Procedure 20.1 provides that a party who files such a Statement
in the trial court “is not required to pay costs in the appellate court unless the trial court
overruled the party’s claim of indigence in an order that complies with Texas Rule of Civil
Procedure 145.” TEX. R. APP. P. 20.1(b)(1). Because appellant’s indigence claim was not
overruled by an order with detailed findings of fact that complies with Rule 145, appellant
is not required to pay costs. See TEX. R. APP. P. 20.1(b)(1); TEX. R. CIV. P. 145(a), (f)(1).

       Accordingly, the Clerk of this Court is directed to mark appellant indigent in this
Court’s records and allowed to proceed without advance payment of the appellate filing
and clerk’s and reporter’s record fees. Because appellant is proceeding pro se, the Court
ORDERS the district clerk to mail the clerk’s, indigent clerk’s, and supplemental clerk’s
records to the appellant, at no cost to appellant, within 20 days of the date of this order,
and shall certify the delivery date within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes _______________________________
                    Acting individually    Acting for the Court

Date: August 16, 2018